Citation Nr: 1448041	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  06-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred in March 2014 at a private medical facility.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to May 1973.  

The Veteran also has a pending appeal of the denial of service connection for a psychiatric disability.  This appeal was previously remanded by the Board in May 2013.  As development of that appeal is not yet complete, that issue will be the subject of a separate Board decision at a later date.  

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a hernia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran received medical care in March 2014 at a private medical facility for groin pain resulting from an inguinal hernia.  This medical treatment was not authorized by VA in advance. 
 
2.  The services rendered to the Veteran in March 2014 at a private medical facility were non-emergent and VA facilities were available to the Veteran at the time.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred in March 2014 at a private medical facility have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.1002 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "[w]hen [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2012).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2012); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel  Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred in March 2014 at a private medical facility.  Accordingly, prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.  

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.  

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17 (2013).  

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the veteran received care for: (a) an adjudicated service-connected disability; (b) non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j).  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a).  

In the present case, the Veteran has not been granted service connection for an inguinal hernia, or any residuals thereof.  For this reason, there is no possibility of him meeting these requirements of 38 U.S.C.A. § 1728 (a)-(c) for payment or reimbursement of the expenses of care not previously authorized in a private or public hospital not operated by VA.  There also is no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1703(a) or 38 U.S.C.A. § 1728(d).  

Consequently, the only possible means for reimbursement of the unauthorized medical expenses in this case is by way of 38 U.S.C.A. § 1725, for treatment of disabilities that are not service-connected, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Act).  Under 38 U.S.C.A. § 1725, pursuant to the Millennium Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-17.1008.  

Specifically, under 38 C.F.R. § 17.1002 (substantive conditions for payment or reimbursement), to be eligible for reimbursement under these provisions for a non-service-connected disorder, a veteran has to satisfy all of the following conditions: 

      (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 
      (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 
      (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 
      (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the veteran becomes stabilized); 
      (e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 
      (f) The veteran is financially liable to the provider of emergency treatment for that treatment; 
      (g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 
      (h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider, and; 
      (i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728, as already explained, authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

The Court has observed that, given the use by Congress of the conjunctive "and" in this statute and regulation, all of the requirements would have to be met before reimbursement could be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 (1997) (citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)); see also Hayes v. Brown, 6 Vet. App. 66 (1993); Zimick v. West, 11 Vet. App. 45, 49 (1998).  

In March 2014, the Veteran reported to the emergency room at a private medical facility seeking treatment for pain of the left groin region.  Upon examination by hospital personnel, an inguinal hernia and a small hiatal hernia were diagnosed and surgical repair was recommended.  He declined surgery at the private facility and was discharged to home.  He seeks reimbursement for unauthorized medical expenses related to his care at the private medical facility on this date.  

After consideration of the totality of the evidence, the Board concludes the claim for reimbursement of the expenses for the unauthorized medical care under 38 U.S.C.A. § 1728 must be denied because the medical care provided in March 2014 was not rendered in a medical emergency or a reasonably perceived medical emergency.  Here, the Veteran does not argue nor does the evidence show that the medical care received in March 2014 was rendered in a medical emergency.  The weight of the evidence shows that the care was non-emergent in nature.  

Specifically, the Veteran had previously sought VA medical care for his groin pain, and reported a three month history of this symptom.  Moreover, upon diagnosing inguinal and hiatal hernias, the private hospital discharged him without further care, indicating that his condition was not hazardous to his life or health. 

Furthermore, there is no evidence showing that the Veteran could not have sought such treatment at a VA medical facility.  Review of record indicates the Bay Pines VA Medical Center is located within 25 miles of the private facility at which he sought treatment, and he was aware of and had received care at this facility at the time he sought private care.  VA medical records indicate he was treated at Bay Pines a week previously and again the day following the receipt of private care.  As such, he was aware of this facility, and he has presented no evidence suggesting VA medical treatment was not available to him on the date he sought private care.  

Rather, the Veteran contends he sought private care because VA had failed to adequately detect and treat the source of his groin pain.  Assertions of negligence or malpractice do not qualify him for reimbursement of unauthorized medical expenses on this basis alone.  As noted above, a claim for compensation pursuant to 38 U.S.C.A. § 1151 has been referred to the agency of original jurisdiction for adjudication.  

Thus, the services provided to the Veteran on the date in question do not constitute an emergency and the unavailability of VA facilities under 38 U.S.C.A. § 1725 has not been establish; therefore, these private unauthorized medical expenses do not qualify for payment or reimbursement.  The Board finds that the claim for reimbursement under either 38 U.S.C.A. § 1725 or § 1728 must be denied as the care was not emergency care and VA facilities were available.  

Finally, all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the Veterans Claims Court held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  

When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  

In the present case, a July 2014 letter to the Veteran detailed the evidence of record, the evidence VA would obtain and the evidence the appellant was expected to provide, and the evidence required to substantiate the claim.  Additionally, he was provided notice of the April 2014 denial at issue, to include the reasons and bases for denial and his appellate rights.  VA has no further duties to notify or assist the Veteran, and adjudication of his claim at this time is warranted.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in March 2014 at a private medical facility is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


